United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
            ___________

            No. 98-3427
            ___________

Shirley Novak,                        *
                                      *
              Plaintiff-Appellant,    *
                                      *
        v.                            *
                                      *
American Heyer-Schulte Corporation, *
formerly known as Heyer-Schulte       *
Corporation, a Delaware Corporation; *
American Hospital Supply Corporation, *
an Illinois Corporation;              *
                                      *
              Defendants,             *
                                      *
Baxter Healthcare Corporation, a      *   Appeals from the United States
Delaware Corporation; Baxter          *   District Court for the District
International, Inc., a Delaware       *   of Nebraska.
Corporation;                          *
                                      *        [UNPUBLISHED]
              Defendants-Appellees,   *
                                      *
XYZ Corporation, 1-10,                *
                                      *
              Defendant.              *
              __________

              No. 98-3433
              __________

Lacinda Geer,                            *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         *
American Heyer-Schulte Corporation, *
formerly known as Heyer-Schulte          *
Corporation, A Delaware Corporation; *
American Hospital Supply Corporation, *
An Illinois Corporation; Baxter          *
Healthcare Corporation, A Delaware       *
Corporation; Baxter International, Inc., *
A Delaware Corporation; XYZ              *
Corporation, 1-10,                       *
                                         *
             Appellees.                  *

              __________

              No. 98-3451
              __________

Carla Love,                             *
                                        *
              Appellant,                *
                                        *
      v.                                *
                                        *
American Heyer-Schulte Corporation,     *
formerly known as Heyer-Schulte         *
Corporation, A Delaware Corporation;    *

                                       -2-
American Hospital Supply Corporation,     *
An Illinois Corporation; Baxter           *
Healthcare Corporation, A Delaware        *
Corporation; Baxter International, Inc.,  *
A Delaware Corporation; XYZ               *
Corporation, 1-10,                        *
                                          *
             Appellees.                   *
                                     ___________

                               Submitted: December 13, 1999

                                    Filed: January 10, 2000
                                     ___________

Before MURPHY, JOHN R. GIBSON, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Shirley Novak, Lacinda Geer, and Carla Love (collectively the appellants) appeal
the district court's adverse grants of summary judgment in their product liability actions
for personal injuries they suffered when they received silicon gel breast implants
manufactured by American Heyer-Schulte Corporation. In reviewing the appellants'
claims, the district court held Novak's and Geer's claims were barred by Nebraska's
statutes of limitations and repose, Love's claim was barred by Texas's statute of
limitations, and the district court also rejected the appellants' defenses to the statutes
of limitations and repose. We review a grant of summary judgment under a well-
established standard. Because this is a diversity action, we review de novo questions
of state law. Having considered the record and the parties briefs, we are satisfied the
district court correctly applied the controlling state law and the record supports the
district court's rulings. We also conclude a comprehensive opinion in this diversity case
would lack precedential value. We thus affirm on the basis of the district court's rulings
without further discussion. See 8th Cir. R. 47B.

                                           -3-
JOHN R. GIBSON, Circuit Judge, concurs in the result and in the judgment in this
case.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -4-